Citation Nr: 0613233	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  96-05 235	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1978 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that, inter alia, denied service 
connection for a skin disease of the feet.  This issue was 
remanded by the Board in March 2000 because a supplemental 
statement of the case (SSOC) had not been issued after 
additional pertinent evidence had been added to the record.  
Another remand, in July 2005, sought additional medical 
records showing treatment for the claimed skin condition.


REMAND

The veteran served in Panama while on active duty.  His 
service medical records (SMRs) show that he was seen in 
November 1981 and September 1982 for treatment of fungus on 
both feet.  There are no records showing treatment for a 
fungal infection of the feet between September 1982 and the 
report of a VA examination given in April 1995, shortly after 
the veteran filed his claim of service connection.  That 
examination found fungus infection of the toenails and sole, 
and diagnosed chronic tinea pedis onychomycosis.  That 
examiner was not asked for, nor did he provide, a medical 
nexus opinion as to whether the veteran's fungus infection of 
the feet was related to his military service.  

Complicating the Board's task of rendering a decision in this 
case is the fact that there is no medical evidence of record 
showing chronicity of the fungus infection following service 
until the April 1995 VA examination.  Further, while the 
veteran's VA treatment records show he was treated for a 
fungal infection between the toes twice in 1997 and once in 
1998, there is no evidence of record that he has 


been treated for any foot-related complaints since then.  
Thus, there is no evidence of a current disability since 
1998.  Nevertheless, the veteran has reported that he has had 
symptoms on a near-continuous basis since service.  
Accordingly, the Board will remand in order to afford the 
veteran with a VA examination to determine whether he has any 
current chronic foot disease(s), and, if he does, to 
determine whether it is as likely as not that any current 
disease is etiologically related to military service.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA skin 
examination by a dermatologist with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any foot skin disease(s).  For 
each diagnosis, a medical opinion 
should be provided as to whether it 
is as likely as not that any current 
disability is etiologically related 
to military service.  The examiner's 
attention is drawn to the November 
1981 and September 1982 entries in 
the veteran's service medical record 
regarding treatment for fungus 
infection of the feet while in 
Panama.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 


request, especially with respect to 
the instructions to provide medical 
opinions on causation.  If the 
report is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

